Title: To George Washington from Edmund Randolph, 23 February 1794
From: Randolph, Edmund
To: Washington, George


          
            [Philadelphia] Feby 23. 1794.
          
          E. Randolph has the honor of inclosing to the President the draught of a message for
            the letters of Mr Pinckney, and our commissioners in Spain.
          E.R. took occasion last evening, to introduce the President’s invitation to the
            minister Fauchet, omitting the consul, with a view to ascertain the participation, which
            the latter may have in the functions of the former. It was quickly ascribed by them to
            the established etiquette; without any title being urged on the part of the consul, from
            the circumstance of having a diplomatic connection. But from the manner, in which they
            spoke; from Petry’s running before Fauchet in very confidential discourse; and from a
            very animated contact between them, whether they had brought over a paper, which
            belonged to the ministerial character alone; I cannot doubt, that they are
              associated.
          Fauchet did not see Mr Morris before his departure; barely gave a tolerable account of
            his not doing so; was ignorant of the name of his residence; and almost of its position.
            He Said, that he understood it to be in the country. This leads me to suspect, that some
            thing is to come.
          When Fauchet speaks of Genet, he slips over the instructions, which have been
            published, as lightly as possible; saying, that whatever appearance of truth may be
            worn, he knows nothing of their truth.
         